              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 1 of 24




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   WILLIAM C. PEACHEY
     Director
 3   Office of Immigration Litigation, District Court Section
     COLIN A. KISOR
 4   Deputy Director
     ELIANIS PÉREZ
 5   Assistant Director
     CATHERINE M. RENO
 6   Trial Attorney
     KATELYN MASETTA-ALVAREZ
 7   Trial Attorney
     United States Department of Justice
 8   Civil Division
     Office of Immigration Litigation
 9   District Court Section
     P.O. Box 868, Ben Franklin Station
10   Washington, D.C. 20044
     Tel: (202) 514-0120
11   Fax: (202) 305-7000
     katelyn.masetta.alvarez@usdoj.gov
12
     Attorneys for Defendants
13

14                                    UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16
     J.L., et al., on behalf of themselves and all   )
17   others similarly situated,                      )
                                                     )       Case No. 5:18-CV-4914 NC
18                   Plaintiffs,                     )
                                                     )       DEFENDANTS’ ANSWER TO CLASS
19          v.                                       )       ACTION COMPLAINT FOR
                                                     )       DECLARATORY AND INJUNCTIVE
20   LEE FRANCIS CISSNA, Director, United            )       RELIEF
                                                     )
     States Citizenship and Immigration Services, et )       Date: March 29, 2019
21   al.,                                            )
22                                                   )
                     Defendants.                     )       Hon. Nathanael M. Cousins
23                                                   )

24

25

26                      DEFENDANTS’ ANSWER TO CLASS ACTION COMPLAINT


                                                         1
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 2 of 24




 1                           FOR DECLARATORY AND INJUNCTIVE RELIEF

 2           Defendants, by and through their undersigned counsel, hereby Answer Plaintiffs’ First

 3   Amended Complaint (ECF No. 70) as follows. The numbered paragraphs of this Answer correspond

 4   to the numbered paragraphs of the First Amended Complaint. Any allegation that is not specifically

 5   admitted is denied.

 6                                             INTRODUCTION

 7   1.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 8   which no response is required. Insofar as a response is required, Defendants deny the allegations

 9   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

10   Plaintiffs are entitled to any relief whatsoever.

11   2.      This paragraph consists of legal conclusions for which no response is required. The statutes

12   and regulations referenced speak for themselves. To the extent a response is required, Defendants

13   deny that the definition of Special Immigrant Juvenile (SIJ) requires or instructs state courts to

14   make “SIJ Findings”. Defendants deny that any violations of law occurred and deny that Plaintiffs

15   are entitled to any relief.

16   3.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

17   which no response is required. Insofar as a response is required, Defendants deny the allegations

18   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

19   Plaintiffs are entitled to any relief.

20   4.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

21   which no response is required. Insofar as a response is required, Defendants deny the allegations

22   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

23   Plaintiffs are entitled to any relief.

24   5.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

25   which no response is required. Insofar as a response is required, Defendants deny the allegations

26

                                                          2
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 3 of 24




 1   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

 2   Plaintiffs are entitled to any relief.

 3   6.      This paragraph consists of legal conclusions and Plaintiffs’ characterization of their case for

 4   which no response is required. The referenced statutes and United States Citizenship and

 5   Immigration Services (“USCIS”) Policy Manual speak for themselves. Defendants aver that the SIJ

 6   statute provides a path to permanent residency, but, to the extent a response is required, Defendants

 7   deny all other allegations, implied or explicit, in this paragraph.

 8   7.      Defendants admit that Plaintiffs received a guardianship order from the Probate Division of

 9   the California Superior Court pursuant to California Probate Code 1510.1(a), and that Plaintiffs

10   submitted SIJ petitions to USCIS. Defendants are without sufficient knowledge or information to

11   form a belief as to the truth of the remaining factual allegations and on this basis, deny them. The

12   remainder of this paragraph consists of legal conclusions for which no response is required. The

13   referenced provision of the California Probate Code speaks for itself. To the extent a response is

14   required, Defendants deny all other allegations.

15   8.      This paragraph consists of legal conclusions for which no response is required. The

16   referenced provision of the California Probate Code, the Special Immigrant Juvenile Statute, and the

17   California Code of Civil Procedure speak for themselves. To the extent a response is required,

18   Defendants deny the allegations in this paragraph.

19   9.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

20   which no response is required. Insofar as a response is required, Defendants deny the allegations

21   contained in this paragraph. Defendants deny that USCIS has imposed a new ultra vires requirement

22   on SIJ petitioners. Defendants deny that any violations of law occurred and deny that Plaintiffs are

23   entitled to SIJ classification.

24   10.     This paragraph sets forth Plaintiffs’ characterization of this action, including their legal

25   conclusions, to which no response is required. To the extent a response is required, Defendants deny

26

                                                           3
                 Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 4 of 24




 1   the allegations in this paragraph. Defendants deny that any violations of law occurred and deny that

 2   Plaintiffs are entitled to any relief.

 3   11.     This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 4   which no response is required. Insofar as a response is required, Defendants admit that USCIS

 5   issued a statement on April 24, 2018, but deny Plaintiffs’ characterization of the statement.

 6   Defendants deny the remaining allegations contained in this paragraph. Defendants deny that any

 7   violations of law occurred and deny that Plaintiffs are entitled to any relief whatsoever.

 8   12.     This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 9   which no response is required. Insofar as a response is required, Defendants deny the allegations

10   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

11   Plaintiffs are entitled to any relief.

12   13.     This paragraph contains Plaintiffs’ characterization of their case, requested relief, and legal

13   arguments, to which no response is required. To the extent a response is required, Defendants deny

14   the allegations in this paragraph. Defendants deny that any violations of law occurred and deny that

15   Plaintiffs are entitled to any relief whatsoever.

16                  JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

17   14.     This paragraph is a characterization of Plaintiffs’ statement on jurisdiction to which no

18   response is required.

19   15.     This paragraph is a characterization of Plaintiffs’ statement on jurisdiction to which no

20   response is required.

21   16.     This paragraph is a characterization of Plaintiffs’ statement on venue to which no response is

22   required.

23   17.     This paragraph is a characterization of Plaintiffs’ statement on venue to which no response is

24   required.

25

26

                                                           4
                Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 5 of 24




 1                                                      PARTIES

 2             A. Plaintiffs

 3   18.       Defendants admit that J.L. is a 19-year-old citizen of New Zealand who submitted her I-360

 4   petition for SIJ classification to USCIS on March 15, 2017. USCIS admits that her petition was

 5   denied on April 17, 2018. Defendants are without sufficient knowledge or information to form a

 6   belief as to the truth of the assertions contained in this paragraph. The remaining allegations in this

 7   paragraph consist of Plaintiffs’ characterization of her claims, which require no response.

 8   Defendants deny that any violations of law occurred and deny that Plaintiffs are entitled to any

 9   relief.

10   19.       Defendants admit that M.G.S. is a 20-year-old citizen of Guatemala who submitted his I-360

11   petition for SIJ classification to USCIS on September 5, 2017. USCIS admits that his petition

12   remains pending. The remaining allegations in this paragraph consist of Plaintiffs’ characterization

13   of his claims, which require no response. Defendants deny that any violations of law occurred and

14   deny that Plaintiffs are entitled to any relief.

15   20.       Defendants admit that M.D.G.B. is a 22-year-old citizen of Mexico who submitted her I-360

16   petition for SIJ classification to USCIS on February 7, 2017. USCIS admits that on April 24, 2018,

17   M.D.G.B. was issued a Notice of Intent to Deny in connection with her pending I-360 petition. The

18   remaining allegations in this paragraph consist of Plaintiffs’ characterization of her claims, which

19   require no response. Defendants deny that any violations of law occurred and deny that Plaintiffs

20   are entitled to any relief.

21   21.       Defendants admit that J.B.A. is a 22-year-old citizen of Mexico who submitted her I-360

22   petition for SIJ classification to USCIS on February 6, 2017. USCIS admits that on July 20, 2018,

23   J.B.A. was issued a Notice of Intent to Deny in connection with her pending I-360 petition. The

24   remaining allegations in this paragraph consist of Plaintiffs’ characterization of her claims, which

25

26

                                                            5
                 Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 6 of 24




 1   require no response. Defendants deny that any violations of law occurred and deny that Plaintiffs

 2   are entitled to any relief.

 3           B. Defendants

 4   22.     Defendants admit that Mr. Cissna, Ms. Nielson, and Mr. Cowan are sued in their official

 5   capacities. The remainder of this paragraph constitutes Plaintiffs’ characterization of Mr. Cissna’s,

 6   Ms. Nielson’s, and Mr. Cowan’s functions and responsibilities, to which no response is required.

 7   23.     Defendants admit that Lee Francis Cissna is the Director of USCIS, that Mr. Cissna is being

 8   sued in his official capacity, and that USCIS is an “agency” within the meaning of the

 9   Administrative Procedure Act (“APA”). The second and third sentences of this paragraph constitute

10   Plaintiffs’ characterization of Mr. Cissna’s function and responsibility, to which no response is

11   required. The remainder of this paragraph consists of legal conclusions for which no response is

12   required.

13   24.     Defendants admit that Kirstjen Nielson is the Secretary of Homeland Security, that USCIS is

14   a component of the Department of Homeland Security (“DHS”), that DHS is an “agency” within the

15   meaning of the APA, and that Ms. Nielson is being sued in her official capacity. The second and

16   third sentences of this paragraph constitute Plaintiffs’ characterization of Ms. Nielson’s function and

17   responsibility, to which no response is required. The remainder of this paragraph consists of legal

18   conclusions for which no response is required.

19   25.     Defendants admit that Robert M. Cowan is the Director of the USCIS National Benefits

20   Center (“NBC”), and that Mr. Cowan is being sued in his official capacity. The second half of the

21   first sentence of this paragraph constitutes Plaintiffs’ characterization of NBC’s function and

22   responsibility, to which no response is required.

23   26.     Defendants admit that DHS is an executive agency of the United States and an “agency”

24   within the meaning of the APA. Defendants admit that USCIS is a component of DHS, and that

25   USCIS adjudicates SIJ petitions. The third sentence of this paragraph constitutes Plaintiffs’

26

                                                          6
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 7 of 24




 1   characterization of USCIS’s function and responsibility, to which no response is required.

 2   Defendants admit the final sentence of this paragraph.

 3                                              BACKGROUND
 4
     I. [ALLEGATION THAT] THE SIJS STATUTE GRANTS HUMANITARIAN RELIEF TO
 5   VULNERABLE IMMIGRANT CHILDREN UNDER THE AGE OF 21 WHO HAVE BEEN
     PLACED IN THE CUSTODY OF AN INDIVIDUAL APPOINTED BY A JUVENILE COURT
 6

 7         A. The [Alleged] History and Expansion of the SIJS Statute
 8   27.      This paragraph consists of legal conclusions for which no response is required. The
 9   referenced statute speaks for itself.
10   28.      This paragraph and corresponding footnote 1 consist of legal conclusions and Plaintiffs’
11   theory of the case and characterization of the facts for which no response is required. The
12   referenced statutes and regulations speak for themselves and are the best evidence of their contents.
13   29.      This paragraph and corresponding footnote 2 consist of legal conclusions and Plaintiffs’
14   characterization of the facts for which no response is required. The referenced statutes and
15   regulations speak for themselves and are the best evidence of their contents.
16   30.      This paragraph and corresponding footnotes 3 and 4 consist of legal conclusions for which
17   no response is required. The referenced statutes and regulations speak for themselves and are the
18   best evidence of their contents.
19         B. The [Alleged] History of USCIS Deference to State Courts
20   31.      This paragraph consists of legal conclusions and Plaintiffs’ theory of the case and
21   characterization of the facts for which no response is required. The referenced statutes and
22   regulations speak for themselves and are the best evidence of their contents.
23   32.      This paragraph consists of legal conclusions and Plaintiffs’ theory of the case and
24   characterization of the facts for which no response is required. The referenced USCIS Policy
25   Manual speaks for itself and is the best evidence of its contents.
26

                                                           7
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 8 of 24




 1   33.      This paragraph and corresponding footnote 5 consist of legal conclusions for which no

 2   response is required. The referenced regulations, USCIS Policy Manual, and USCIS Interoffice

 3   Memorandum speak for themselves and are the best evidence of their contents.

 4   34.      This paragraph and corresponding footnote 6 consist of legal conclusions for which no

 5   response is required. The referenced USCIS Policy Manual and statute speak for themselves and are

 6   the best evidence of their contents. To the extent a response is required, Defendants deny the

 7   accuracy of Plaintiffs’ characterization of USCIS’s role in consenting to SIJ status classification.

 8         C. The [Alleged] Relevant California Legal Framework

 9   35.      This paragraph consists of legal conclusions for which no response is required.

10   36.      This paragraph consists of legal conclusions for which no response is required. The

11   referenced California Probate Code speaks for itself.

12            1. [The Allegation that] California Passed AB 900 to Provide Children Ages 18 to 20
              Needed Protections
13

14   37.      This paragraph and corresponding footnote 7 consist of Plaintiffs’ legal conclusions to which
15   no response is required. The referenced California Assembly Bill 900 (“AB 900”), California
16   Probate Code Section 1510.1, and Memo. From Judicial Council of Cal., New Rules and Forms
17   Implementing AB 900 in Guardianship Proceedings (June 30, 2016) speak for themselves and are
18   the best evidence of their contents.
19   38.      This paragraph consists of legal conclusions for which no response is required. The
20   referenced legislative history speaks for itself.
21            2. [The Allegation that] Through AB 900, the California Legislature Expanded the Existing
              Guardianship Framework to 18-to-21-Year-Olds and Made a Path for SIJS for 18-to-21-
22            Year-Olds in Accordance with the Federal SIJS Statute
23
     39.      This paragraph and corresponding footnote 8 consist of Plaintiffs’ legal conclusions for
24
     which no response is required. The referenced Judicial Council memorandum, statutes, and
25
     provisions of the California Probate Code speak for themselves and are the best evidence of their
26

                                                          8
                 Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 9 of 24




 1   contents.

 2   40.      This paragraph consists of legal conclusions to which no response is required. The

 3   referenced California Senate Judiciary Committee comment and statutes speak for themselves and

 4   are the best evidence of their contents.

 5   41.      This paragraph consists of legal conclusions for which no response is required. The

 6   referenced provisions of the California Probate Code, California Family Code, National Conference

 7   of State Legislatures website, statutes, and Federal Student Aid website speak for themselves and

 8   are the best evidence of their contents.

 9         D. [The Allegation that] The Probate Division of the California Superior Court is a
           “Juvenile Court” with Jurisdiction to Issue SIJ Findings for Children Over 18 Years of
10         Age
11
     42.      This paragraph consists of legal conclusions for which no response is required. The
12
     referenced USCIS Policy Manual and statutes speak for themselves and are the best evidence of
13
     their contents.
14
     43.      This paragraph consists of legal conclusions for which no response is required. The
15
     referenced statutes, regulations, provisions of the California Probate Code, and California Civil
16
     Procedure Code speak for themselves and are the best evidence of their contents.
17
     44.      This paragraph consists of legal conclusions for which no response is required. The
18
     referenced provisions of the California Civil Procedure Code speak for themselves and are the best
19
     evidence of their contents.
20

21

22

23

24

25

26

                                                          9
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 10 of 24




 1   II. [THE ALLEGATION THAT] USCIS HAS IMPERMISSIBLY DENIED SIJS PETITIONS
     BASED ON THE IMPOSITION OF REQUIREMENTS THAT ARE CONTRARY TO THE
 2   SIJS STATUTE
 3         A. [The Allegation that] USCIS’s Unlawful Imposition of New SIJS Eligibility
 4         Requirements and its Life-Altering Impact on SIJS Petitioners Ages 18 to 20

 5   45.      Defendants admit that some SIJ petitions were erroneously adjudicated and granted prior to

 6   2018. Defendants deny the remaining allegations contained in this paragraph. Defendants deny that

 7   any violations of law occurred and deny that Plaintiffs are entitled to any relief.

 8   46.      This paragraph and corresponding footnote 9 of consist of legal conclusions and Plaintiffs’

 9   theory of the case and characterization of the facts for which no response is required. To the extent a

10   response is required, Defendants admit there was a pause in adjudicating SIJ petitions pending legal

11   guidance and clarification on the statutory requirements. Defendants otherwise deny the allegations

12   in this paragraph.

13   47.      Defendants admit that due to inconsistency in adjudications as of February 2018, USCIS’s

14   legal counsel issued legal guidance internally clarifying the issue of what a valid juvenile court

15   order is for purposes of establishing SIJ eligibility. Defendants also admit that USCIS’s internal,

16   legal guidance was not published on its website. Defendants deny that any violations of law

17   occurred and deny that Plaintiffs are entitled to any relief whatsoever.

18   48.      Defendants admit that USCIS denied SIJ petitions in accordance with the statute and

19   regulations. Defendants deny that any violations of law occurred and deny that Plaintiffs are entitled

20   to any relief whatsoever.

21   49.      This paragraph contains Plaintiffs’ theory of the case and characterization of the facts for

22   which no response is required. Defendants admit that USCIS issued a NOID and denial to J.L. in

23   accordance with the statute and regulations.

24   50.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

25   which no response is required. Insofar as a response is required, Defendants admit that Jonathan

26

                                                           10
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 11 of 24




 1   Withington stated that no policy changes had occurred, but otherwise deny Plaintiffs’

 2   characterization of his statements. Defendants deny that any violations of law occurred and deny

 3   that Plaintiffs are entitled to any relief whatsoever.

 4   51.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 5   which no response is required. Exhibit 3 speaks for itself and is the best evidence of its contents.

 6   Insofar as a response is required, Defendants admit that Jonathan Withington issued a statement, but

 7   deny the remaining allegations and characterizations of his statements contained in this paragraph.

 8   Defendants deny that any violations of law occurred and deny that Plaintiffs are entitled to any

 9   relief whatsoever.

10   52.      This paragraph and corresponding footnote 10 consist of contains Plaintiffs’ characterization

11   of their case and legal arguments, to which no response is required. Insofar as a response is

12   required, Defendants deny that any violations of law occurred and deny that Plaintiffs are entitled to

13   any relief whatsoever.

14         B. [The Allegation that] USCIS Has Unlawfully Denied SIJS Applications for Children
15         Who Received Guardianship Pursuant to Probate Code Section 1510.1(a)

16            1. [The Allegation that] USCIS’s Conclusion That the Probate Court Must Have the Ability
              to Reunify the Petitioners with Their Parents Is Contrary to the Requirements in the Federal
17            Law
18   53.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

19   which no response is required. Insofar as a response is required, Defendants deny the allegations

20   contained in this paragraph. Defendants deny that any violations of law occurred and deny that

21   Plaintiffs are entitled to any relief.

22   54.      This paragraph consists of legal conclusions for which no response is required. The

23   referenced USCIS Policy Manual, statutes, and regulations speak for themselves. To the extent a

24   response is required, Defendants deny the allegations contained in this paragraph.

25

26

                                                              11
             Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 12 of 24




 1          2. [The Allegation that] USCIS’s Conclusion that the State Court Must Have the Ability to
            Reunify the Petitioners with Their Parents Is Not A Permissible Construction of Any Federal
 2          Law
 3   55.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
 4   which no response is required. Insofar as a response is required, Defendants deny the allegations
 5   contained in this paragraph.
 6   56.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
 7   which no response is required. Insofar as a response is required, Defendants admit reliance on 8
 8   C.F.R.§ 204.11 in the adjudication of SIJ petitions. Defendants deny that any violations of law
 9   occurred and deny that Plaintiffs are entitled to any relief whatsoever.
10   57.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
11   which no response is required. Insofar as a response is required, Defendants deny the allegations
12   contained in this paragraph.
13   58.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
14   which no response is required. Insofar as a response is required, Defendants deny the allegations
15   contained in this paragraph.
16          3. [The Allegation that] USCIS Fails to Defer to State Courts’ Child Welfare Determinations
            as Required Under Federal Law
17

18   59.    This paragraph sets forth Plaintiffs’ characterizations and legal conclusions, which require

19   no response. The referenced statutes, USCIS Policy Manual, and provisions of California Probate

20   Code speak for themselves and are the best evidence of their contents. To the extent a response is

21   required, Defendants deny the allegations in this paragraph.

22   60.    This paragraph sets forth Plaintiffs’ characterizations and legal conclusions, which require

23   no response. To the extent a response is required, Defendants deny the allegations in this paragraph.

24

25

26

                                                          12
               Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 13 of 24




 1         C. [The Allegation that] USCIS Has Improperly Issued NOIDS, Revocations, and Denials
           to the Named Plaintiffs and Putative Class members in This Case
 2

 3   61.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
 4   which no response is required. Defendants deny that any violations of law occurred and deny that
 5   Plaintiffs are entitled to any relief.
 6                             [ALLEGED] SEVERE HARM TO PLAINTIFFS
 7   62.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
 8   which no response is required. Insofar as a response is required, Defendants deny the allegations
 9   contained in this paragraph.
10   63.      This paragraph and corresponding footnote 11 consist of contains Plaintiffs’ characterization
11   of their case and legal arguments, to which no response is required. Insofar as a response is
12   required, Defendants lack knowledge or information sufficient to admit or deny the allegations on
13   this paragraph, and on this basis, deny.
14   64.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
15   which no response is required. Insofar as a response is required, Defendants lack knowledge or
16   information sufficient to admit or deny the allegations on this paragraph, and on this basis, deny.
17   65.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
18   which no response is required. Insofar as a response is required, Defendants lack knowledge or
19   information sufficient to admit or deny the allegations on this paragraph, and on this basis, deny.
20   66.      This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to
21   which no response is required. Insofar as a response is required, Defendants lack knowledge or
22   information sufficient to admit or deny the allegations on this paragraph, and on this basis, deny.
23   67.      Defendants lack knowledge or information sufficient to admit or deny the allegations on this
24   paragraph, and on this basis, deny.
25   68.      This paragraph and corresponding footnote 12 contains Plaintiffs’ characterization of their
26

                                                          13
             Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 14 of 24




 1   case, the June 28, 2018, policy memorandum, and legal arguments, to which no response is

 2   required. Additionally, the referenced June 28, 2018, policy memorandum, which is publicly

 3   available, speaks for itself and is the best evidence of its contents.

 4   69.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 5   which no response is required. Insofar as a response is required, Defendants deny that any violations

 6   of law occurred and deny that Plaintiffs are entitled to any relief.

 7                                     CLASS ACTION ALLEGATIONS

 8   70.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

 9   which no response is required. Insofar as a response is required, Defendants deny the allegations

10   contained in this paragraph.

11   71.    This paragraph contains the definition of Plaintiffs’ proposed class, to which no response is

12   required.

13   72.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

14   which no response is required. Insofar as a response is required, Defendants deny the allegations

15   contained in this paragraph.

16   73.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

17   which no response is required. Insofar as a response is required, Defendants deny the allegations

18   contained in this paragraph.

19   74.    This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

20   which no response is required. Insofar as a response is required, Defendants deny the allegations

21   contained in this paragraph.

22   75.    This paragraph consists of Plaintiffs’ characterization of their case and legal arguments, to

23   which no response is required. Insofar as a response is required, Defendants deny the allegations

24   contained in this paragraph.

25   76.    This paragraph consists of Plaintiffs’ characterization of their legal counsel, to which no

26

                                                           14
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 15 of 24




 1   response is required.

 2                                  [ALLEGED] CLAIMS FOR RELIEF

 3                                                COUNT ONE

 4                                FIFTH AMENDMENT — DUE PROCESS

 5   77.     Defendants repeat and re-allege the answers to paragraphs 1 through 76 of the Complaint as

 6   if fully set forth herein.

 7   78.     This paragraph consists of legal conclusions to which no response is required. The

 8   referenced case law speaks for itself.

 9   79.     This paragraph consists of legal conclusions to which no response is required. The

10   Constitution and referenced case law speak for themselves.

11   80.     This paragraph consists of legal conclusions to which no response is required. The

12   referenced case law speaks for itself.

13   81.     This paragraph consists of legal conclusions to which no response is required. The

14   referenced case law speaks for itself.

15   82.     This paragraph contains Plaintiffs’ characterization of their case and legal arguments, to

16   which no response is required. To the extent that a response is required, Defendants deny the

17   allegations contained in this paragraph. The referenced regulations, statutes, provisions of the

18   California Probate Code, and case law speak for themselves.

19   83.     This paragraph sets forth Plaintiffs’ characterization of this action, including their legal

20   conclusions, to which no response is required. To the extent that a response is required, Defendants

21   deny that any violations of law occurred and deny that Plaintiffs are entitled to any relief

22   whatsoever from Defendants. Further, Defendants lack sufficient knowledge or information to admit

23   or deny whether Plaintiffs had any expectation of receiving SIJ classification, or what they would

24   base this alleged expectation on.

25

26

                                                           15
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 16 of 24




 1   84.     This paragraph sets forth Plaintiffs’ characterization of this action, including their legal

 2   conclusions, to which no response is required. To the extent that a response is required, Defendants

 3   deny the allegations in this paragraph.

 4   85.     This paragraph set forth Plaintiffs’ characterization of this action, including their legal

 5   conclusions, to which no response is required. To the extent that a response is required, Defendants

 6   deny the allegation that they imposed a new SIJ requirement, deny that any violations of law

 7   occurred, and deny that Plaintiffs are entitled to any relief whatsoever from Defendants.

 8   86.     Defendants deny the allegations contained in the first sentence of this paragraph. The

 9   remainder of this paragraph sets forth Plaintiffs’ characterization of this action, their alleged harm,

10   including their legal conclusions, to which no response is required. To the extent that a response is

11   required, Defendants deny that they imposed a new requirement to SIJ eligibility, that any violations

12   of law occurred, and that Plaintiffs are entitled to any relief whatsoever from Defendants.

13   87.     This paragraph sets forth Plaintiffs’ characterization of this action, including their legal

14   conclusions, to which no response is required. To the extent that a response is required, Defendants

15   deny the allegations contained in this paragraph.

16   88.     This paragraph sets forth Plaintiffs’ characterization of this action, including their legal

17   conclusions, to which no response is required. To the extent that a response is required, Defendants

18   deny that any due process violations occurred and deny that Plaintiffs are entitled to any relief

19   whatsoever from Defendants.

20                                               COUNT TWO

21   [ALLEGED] VIOLATION OF THE IMMIGRATION AND NATIONALITY ACT AND THE

22                   ADMINISTRATIVE PROCEDURE ACT, 5 U.S.C. § 701 ET SEQ.

23   89.     Defendants repeat and re-allege the answers to paragraphs 1 through 88 of the Complaint as

24   if fully set forth herein.

25

26

                                                           16
             Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 17 of 24




 1   90.    This paragraph consists of legal conclusions for which no response is required. The

 2   referenced statutes speak for themselves.

 3   91.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 4   which no response is required. To the extent that a response is required, Defendants deny the

 5   allegations contained in this paragraph.

 6   92.    This paragraph consists of legal conclusions for which no response is required. The

 7   referenced statutes speak for themselves.

 8   93.    This paragraph consists of legal conclusions for which no response is required. The

 9   referenced statutes speak for themselves and are the best evidence of their contents. 1

10   94.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

11   which no response is required. To the extent that a response is required, Defendants deny that any

12   violations of law occurred and deny the allegations contained in this paragraph.

13   95.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

14   which no response is required. To the extent that a response is required, Defendants deny that any

15   violations of law occurred and deny that Plaintiffs are entitled to any relief whatsoever from

16   Defendants. Further, Defendants deny the allegation that they imposed extra-statutory SIJ

17   requirements.

18   96.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

19   which no response is required. To the extent that a response is required, Defendants deny that any

20   violations of law occurred and deny that Plaintiffs are entitled to any relief whatsoever from

21   Defendants.

22   97.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

23   which no response is required.

24

25
     1
      Defendants deny, however, that “being appointed a guardian” accurately portrays the requirements for
     SIJ status under 8 U.S.C. § 1101(a)(27)(J)—as Plaintiffs imply in their parenthetical—because this
26   requirement is not written anywhere in the statute or the INA.


                                                         17
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 18 of 24




 1                                              COUNT THREE

 2                                ADMINISTRATIVE PROCEDURE ACT —

 3                        [ALLEGED] ARBITRARY AND CAPRICIOUS ACTION

 4   98.     Defendants repeat and re-allege the answers to paragraphs 1 through 97 of the Complaint as

 5   if fully set forth herein.

 6   99.     This paragraph consists of legal conclusions for which no response is required. The

 7   referenced statutes and cases law speak for themselves. To the extent a response is required,

 8   Defendants deny the allegations contained in this paragraph.

 9   100.    This paragraph consists of legal conclusions for which no response is required. The

10   referenced statutes and case law speak for themselves.

11   101.    This paragraph consists of legal conclusions for which no response is required. The

12   referenced statutes and case law speak for themselves.

13   102.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

14   which no response is required. To the extent that a response is required, Defendants deny the

15   allegations contained in this paragraph.

16   103.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

17   which no response is required. To the extent that a response is required, Defendants deny the

18   allegations contained in this paragraph.

19   104.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

20   which no response is required. To the extent that a response is required, Defendants deny the

21   allegations contained in this paragraph.

22   105.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

23   which no response is required. To the extent that a response is required, Defendants deny the

24   allegations contained in this paragraph.

25   106.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

26

                                                          18
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 19 of 24




 1   which no response is required. To the extent that a response is required, Defendants deny that any

 2   violations of law occurred and deny that Plaintiffs are entitled to any relief whatsoever from

 3   Defendants.

 4   107.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 5   which no response is required. To the extent that a response is required, Defendants deny the

 6   allegations contained in this paragraph.

 7   108.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 8   which no response is required. To the extent that a response is required, Defendants deny the

 9   allegation contained in this paragraph.

10                                              COUNT FOUR

11                                   ADMINISTRATIVE PROCEDURE ACT —

12                               NOTICE-AND-COMMENT RULEMAKING

13   109.    Defendants repeat and re-allege the answers to paragraphs 1 through 108 of the Complaint

14   as if fully set forth herein.

15   110.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

16   which no response is required. To the extent that a response is required, Defendants deny that any

17   violations of law occurred and deny that Plaintiffs are entitled to any relief whatsoever from

18   Defendants.

19   111.    This paragraph contains Plaintiffs’ legal arguments, to which no response is required. To the

20   extent a response is require, Defendants admit that USCIS is an agency as defined in the APA, but

21   deny the remaining allegations contained in this paragraph.

22   112.    Defendants deny the allegations contained in this paragraph.

23   113.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

24   which no response is required. To the extent that a response is required, Defendants deny that

25

26

                                                          19
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 20 of 24




 1   notice-and-comment rulemaking apply to this case, or that any violations of law occurred and deny

 2   that Plaintiffs are entitled to any relief whatsoever from Defendants.

 3   114.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 4   which no response is required. To the extent that a response is required, Defendants deny that they

 5   imposed a new SIJ eligibility requirement, deny that any violations of law occurred and deny that

 6   Plaintiffs are entitled to any relief whatsoever from Defendants.

 7   115.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 8   which no response is required. To the extent that a response is required, Defendants deny the

 9   allegations contained in this paragraph.

10                                               COUNT FIVE

11                                   ADMINISTRATIVE PROCEDURE ACT —

12                             [ALLEGED] CONSTITUTIONAL VIOLATION

13   116.    Defendants repeat and re-allege the answers to paragraphs 1 through 115 of the Complaint

14   as if fully set forth herein.

15   117.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

16   which no response is required. To the extent that a response is required, Defendants deny that they

17   imposed “new” SIJ requirements, or that these alleged new requirements constitute a final agency

18   action subject to judicial review under the APA.

19   118.    This paragraph consists of legal conclusions for which no response is required. The

20   referenced statute and case law speak for themselves.

21   119.    This paragraph consists of legal conclusions for which no response is required. The

22   referenced statutes speak for themselves.

23   120.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

24   which no response is required. To the extent that a response is required, Defendants deny the

25   allegations contained in this paragraph.

26

                                                          20
              Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 21 of 24




 1   121.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

 2   which no response is required. To the extent that a response is required, Defendants deny that any

 3   violations of law occurred and deny.

 4                                                 COUNT SIX

 5   [REQUESTED] DECLARATORY JUDGMENT THAT THE IMPOSITION OF A NEW SIJS

 6                                    REQUIREMENT IS UNLAWFUL

 7   122.    Defendants repeat and re-allege the answers to paragraphs 1 through 121 of the Complaint

 8   as if fully set forth herein.

 9   123.    This paragraph consists of Plaintiffs’ characterization of this case and legal arguments to

10   which no response is required. To the extent that a response is required, Defendants deny Plaintiffs’

11   characterization of USCIS’s actions, that any violations of law occurred, or that Plaintiffs are

12   entitled to any relief whatsoever from Defendants.

13   124.    This paragraph consists of legal conclusions to which no response is required. To the extent

14   a response is required, Defendants deny all allegations.

15   125.    This paragraph consists of legal conclusions to which no response is required. To the extent

16   a response is required, Defendants deny all allegations.

17   126.    This paragraph consists of legal conclusions to which no response is required. To the extent

18   a response is required, Defendants deny all allegations.

19   127.    This paragraph consists of legal conclusions to which no response is required. To the extent

20   a response is required, Defendants deny all allegations.

21                                    [ALLEGED] PRAYERS FOR RELIEF

22           The remainder of Plaintiffs’ Complaint is a prayer for various forms of relief. Defendants deny

23   that Plaintiffs are entitled to any relief whatsoever.

24           WHEREFORE, the Court should enter judgment in favor of Defendants, and award Defendants

25   such other relief as the Court deems proper.

26

                                                              21
             Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 22 of 24




 1                                               GENERAL DENIAL

 2           Defendants deny each and every allegation contained in the Amended Complaint not specifically

 3   admitted in this Answer. Defendants reserve the right to amend this Answer if further facts are

 4   developed or if errors in drafting this Answer are discovered.

 5                                           AFFIRMATIVE DEFENSES

 6           Defendants reserve the right to raise any of the affirmative defenses set forth in Federal Rule of

 7   Civil Procedure 8, should any subsequent discovery disclose facts that support those defenses.

 8   Defendants reserve the right to prepare and plead any and all defenses which may become applicable

 9   during the course of this litigation.

10           Dated: March 29th, 2018                       Respectfully submitted,
11
                                                           JOSEPH H. HUNT
12                                                         Assistant Attorney General

13                                                         WILLIAM C. PEACHEY
                                                           Director, District Court Section
14                                                         Office of Immigration Litigation
15
                                                           COLIN A. KISOR
16                                                         Deputy Director

17                                                         ELIANIS PÉREZ
                                                           Assistant Director
18
                                                           CATHERINE M. RENO
19                                                         Trial Attorney
20                                                         /s/ Katelyn Masetta-Alvarez
21                                                         KATELYN MASETTA-ALVAREZ
                                                           Trial Attorney
22                                                         U.S. Department of Justice
                                                           Civil Division
23                                                         Office of Immigration Litigation —
                                                           District Court Section
24                                                         P.O. Box 868, Ben Franklin Station Washington,
25                                                         DC 20044
                                                           Tel: (202) 514-0120
26

                                                         22
     Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 23 of 24




 1                                     Fax: (202) 305-7000
                                       Email: katelyn.masetta.alvarez@usdoj.gov
 2
                                       Attorneys for Defendants
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                      23
             Case 5:18-cv-04914-NC Document 144 Filed 03/29/19 Page 24 of 24




 1                                             PROOF OF SERVICE

 2          I, Katelyn Masetta-Alvarez, hereby certify that I electronically filed the foregoing document with

 3   the Clerk of the Court by using the CM/ECF system, which will provide electronic notice and an

 4   electronic link to this document to all attorneys of record.

 5
                                                           /s/ Katelyn Masetta-Alvarez
 6
                                                           KATELYN MASETTA-ALVAREZ
 7                                                         Trial Attorney
                                                           U.S. Department of Justice
 8                                                         Civil Division
                                                           Office of Immigration Litigation —
 9                                                         District Court Section
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                          24
